Appeal by the defendant from two judgments of the County Court, Westchester County (Cowhey, J.), both rendered June 24, 1986, convicting him of burglary in the second degree (two counts; one as to each indictment) upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 AD2d 606).
Thompson, J. P., Brown, Balletta and Miller, JJ., concur.